Citation Nr: 0111447	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  00-15 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder including a post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from February 1976 to 
August 1976.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In that determination, the RO denied the 
veteran's claim for service connection for PTSD based on the 
fact that there was no current medical evidence of a 
diagnosis of PTSD.  In November 1999, the veteran's file was 
transferred from the Nashville, Tennessee RO to the Winston-
Salem, North Carolina RO, because the veteran had moved his 
residence to North Carolina.  


REMAND

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition, (2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and (3) a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(f) (2000).  

If VA determines either that the veteran did not engage in 
combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
veteran's testimony or statements.  See Cohen v. Brown, 10 
Vet. App. 128 (1997).  

In this matter, the veteran does not assert that he developed 
PTSD as a result of combat with the enemy.  Instead the 
veteran maintains that his drill sergeants were the cause of 
his stress.  He made these assertions in March 1999 in 
response to a February 1999 letter from the RO requesting a 
detailed description of all stressors.  The Board is of the 
opinion that the veteran's assertion of being stressed by his 
drill sergeants is not capable of verification.  As such we 
will not direct the RO to take further action on that portion 
of the issue that involves PTSD, unless the veteran or his 
representative report stressors which are at least 
potentially verifiable.  

Notwithstanding the foregoing, the veteran has not claimed 
service connection only for PTSD. He has claimed service 
connection for a psychoneurotic disorder which he believes to 
be PTSD.  This means, in general terms, that he is claiming 
service connection for an acquired psychiatric disorder, 
including PTSD.  

Service medical records do not show clinical findings of a 
psychiatric disability.  On the service discharge 
examination, it was noted that psychiatric evaluation was 
normal.  A mental status examination conducted on the day of 
the service discharge examination, and reported on DA Form 
3822-R,1, notes normal psychiatric findings and concludes 
that the veteran has no significant mental illness.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

The new law requires, among other things, that this issue be 
decided on the merits and that the veteran be accorded a VA 
examination, unless the conduct of such examination would be 
of no possible benefit to the merits of the case.  
In light of these circumstances, the case is REMANDED to the 
RO for the following action:  

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may have treated him for a psychiatric 
disability, including PTSD, since July 
1999, when he indicated in a letter that 
he had no treatment or evaluation for a 
psychiatric disorder since discharge from 
service.  After obtaining appropriate 
consent forms for the release of any 
private clinical records, the RO should 
obtain all existing private treatment 
records not now in the claims folder.  

2.  The RO should afford the veteran the 
opportunity to submit additional evidence 
and information in support of his claim 
for service connection for PTSD, to 
include statements from fellow 
servicemembers.  He should also be 
informed that alternative contemporaneous 
evidence such as letters home can be 
submitted to help verify his claimed in-
service stressful experiences.  He should 
be asked to provide any additional 
information possible regarding the 
stressful events claimed to have caused 
his PTSD.  The veteran should provide as 
much detailed information as possible 
including the dates, places, and detailed 
descriptions of events.  The veteran is 
advised that this information is 
necessary to obtain supportive evidence 
of the stressful events and that he must 
be as specific as possible because 
without such details an adequate search 
for verifying information cannot be 
conducted.  

3.  Thereafter, if and only if the 
veteran reports the existence of a 
potentially verifiable stressor, the RO 
should contact the necessary sources 
including the United States Armed 
Services Center for Research on Unit 
Records at 7798 Cissna Road, Suite 101, 
Springfield, VA 22150 for corroboration 
of the veteran's alleged stressors.  

4.  Then, the veteran should be afforded 
a VA psychiatric examination to ascertain 
the presence or absence of a current 
psychiatric disorder, and if a stressor 
is verified to have occurred, the 
existence of PTSD, and, if present, its 
relationship to any verified inservice 
stressor.  It is imperative that the 
claims folder, containing all evidence 
relevant to the case (including a copy of 
this REMAND), be provided to the VA 
examiner who is designated to examine the 
veteran, so that the examiner can review 
the veteran's pertinent medical history 
and circumstances.  If an acquired 
psychiatric disorder other than PTSD is 
diagnosed, the examiner should express an 
opinion as to whether it is at least as 
likely as not that such disorder 
developed during service or is otherwise 
related to service.  If a psychosis is 
diagnosed the examiner should comment on 
whether it is at least as likely as not 
that such disorder was manifest in the 
first post service year.  If PTSD is 
found to be present, the examiner should 
determine whether it is at least as 
likely as not that PTSD is related to one 
or more verified stressors in service.  
In this regard, the physician must be 
informed as to whether any reported in 
service stressors have been verified.  

5.  After completion of the development 
called for above, and after undertaking 
any additional development deemed 
warranted by the record, the RO should 
readjudicate the veteran's claim for 
service connection for an acquired 
psychiatric disorder including PTSD.  If 
the benefit sought on appeal is not 
granted, the RO should issue a 
Supplemental Statement of the Case and 
provide the veteran and his 
representative with an appropriate 
opportunity to respond.  

The purpose of this REMAND is to procure clarifying evidence 
and to comply with the provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  







